        Case 1:21-cv-00589-MLB Document 1 Filed 02/09/21 Page 1 of 18




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTH DISTRICT OF GEORGIA
                          ATLANTA DIVISION

EDWARD CHILDS,                 )
                               )
     PLAINTIFF,                )
                               )
v.                             )              CIVIL ACTION NO.:
                               )
ALL-N-1 SECURITY               )              JURY TRIAL REQUESTED
SERVICES, INC.,                )
                               )
     DEFENDANT.                )
_______________________________)

                                  COMPLAINT

      NOW COMES Plaintiff, Edward Childs, and hereby file this action pursuant

to the Fair Labor Standards Act of 1938, 29 U.S.C. §201 et seq. (hereinafter

"FLSA"), seeking payment for unpaid wages, overtime wages, liquidated damages,

actual damages, and compensatory damages, for Defendant’s violation of the FLSA.

Plaintiff also seeks damages under the Employee Retirement Income Security Acts

of 1974 (“ERISA”) and Internal Revenue Code 28 U.S.C. §§ 1331, 1340, and 2201.

Plaintiff further seeks reasonable attorneys’ fees, costs and interest pursuant to 29

U.S.C. §216(b). Plaintiff states as follows as his Complaint in this matter:




                                      Page -1-
         Case 1:21-cv-00589-MLB Document 1 Filed 02/09/21 Page 2 of 18




I.      JURISDICTION AND VENUE

                                            1.

        Jurisdiction is conferred upon this Court by 29 U.S.C. §§216(b), 215(a)(3) of

the Fair Labor Standards Act, by 29 U.S.C. §1331, this action arising under the laws

of the United States, and by 28 U.S.C. §§§1337, 1340, and 2201 this action arising

under an act of Congress regulating commerce.

                                            2.

        Venue in this Court is proper pursuant to 28 U.S.C. §1391(b).

                                            3.

        The cause of action set forth in this Complaint arose within this jurisdiction.

II.     PARTIES

                                            4.

        Plaintiff is an adult resident citizen of Fulton County, Georgia.

                                            5.

        Based upon Plaintiff’s information and belief, Defendant is a domestic

corporation existing under the State laws of Georgia. Defendant lists its principal

place of business as 3915 Cascade Road SW, Suite 340, Atlanta, Georgia 30331-

8520.




                                        Page -2-
         Case 1:21-cv-00589-MLB Document 1 Filed 02/09/21 Page 3 of 18




                                           6.

        Service of process for Defendant can be effectuated through its registered

agent Mary H. Parker at 3915 Cascade Road SW, Suite 340, Atlanta, Georgia 30331-

8520.

                                           7.

        At all times relevant to this Complaint, Plaintiff was a "covered employee" as

defined by 29 U.S.C. §203(e)(1).

                                           8.

        At all times relevant, Defendant employed the Plaintiff to perform labor for

its benefit and made employment and compensation related decisions regarding the

Plaintiff in this District.

                                           9.

        At all times relevant hereto, Plaintiff suffered and/or was permitted to work

for the benefit of the Defendant.

                                           10.

        Defendant describes its business as providing high-level security technology,

security personnel, and cyber security solutions, and electrical and fire systems to

clients in a wide-range of industries including aviation, municipalities, education,

natural gas resources, and transportation etc.


                                       Page -3-
        Case 1:21-cv-00589-MLB Document 1 Filed 02/09/21 Page 4 of 18




                                             11.

      Defendant is engaged in interstate commerce for purposes of the FLSA.

Specifically, Defendants engage in interstate commerce by recurrently utilizing

instrumentalities of interstate commerce, such as the processing electronic payments

via the internet and utilize telephones, among others.

                                             12.

      Upon information and belief, Defendant’s gross sales are in excess of

$500,000 per year.

                                             13.

      Defendants directed Plaintiff to individually engage in interstate commerce,

by recurrently utilizing instrumentalities of interstate commerce, such as the

telephone and internet in his work.

                                             14.

      Plaintiff as part of his job duties regularly engages in interstate commerce, by

by regularly and recurrently utilizing instrumentalities of interstate commerce, such

as the telephone and internet in his work.

                                             15.

      Plaintiff made telephone calls to the Defendant’s customers, and utilized the

internet.


                                      Page -4-
           Case 1:21-cv-00589-MLB Document 1 Filed 02/09/21 Page 5 of 18




                                             16.

       Plaintiff was employed in positions that involved interstate commerce as

defined by the FLSA and/or employed in an enterprise that engaged in interstate

commerce.

                                             17.

       Defendant is an employer within the meaning of 29 U.S.C. §203(d) and are

not exempt from the FLSA.

III.   FACTUAL ALLEGATIONS

                                             18.

       Plaintiff was employed as a Foreman from November 2019 through the

present.

                                             19.

       During times relevant to this Complaint, Defendant initially compensated the

Plaintiff on an hourly basis at the rate of $30 per hour, but changed his hourly rate,

without notice, to $26 per hour following an on-the-job injury.

                                       20.

       Defendant classified Plaintiff as an independent contractor, and Defendant

further issued to him, during times relevant, a 1099 information return under Title

26, section 6724(d)(1)(A) of the Internal Revenue Service (“IRS”) Code.


                                      Page -5-
        Case 1:21-cv-00589-MLB Document 1 Filed 02/09/21 Page 6 of 18




                                          21.

      On account of being classified as an independent contractor, Plaintiff was paid

only the straight time for the hours he worked in excess of forty (40) in any

workweek.

                                          22.

      Plaintiff worked in excess of forty (40) hours per week and submitted this time

to the Defendants for compensation. In fact Plaintiff, worked approximately ten (10)

weeks during times relevant where he was not paid the overtime premium for the

hours he worked.

                                          23.

      The Defendant’s classification of Plaintiff as an independent contractor

resulted in the denial of health and workers’ compensation insurance; vacation;

holiday and sick pay; contributions to retirement plans; and eligibility for

unemployment pay.

                                          24.

       By classifying the Plaintiff as an independent contractor, the Defendant has

failed to pay legally required employment taxes to both the United States

government taxing authority and the State of Georgia government taxing authority.




                                     Page -6-
        Case 1:21-cv-00589-MLB Document 1 Filed 02/09/21 Page 7 of 18




                                           25.

      Plaintiff has been misclassified as independent contractors under the FLSA,

and the Internal Revenue Code. Rather. He is an employee as defined by 29 U.S.C.

§ 203(e) and 26 U.S.C. § 3121(d)(2).

                                           26.

      Plaintiff is not exempt from the FLSA, which entitles him to be paid the

overtime premium for any hours worked in excess of forty (40) in any work week.

                                           27.

      Plaintiff is, as a matter of economic reality, dependent on the Defendant.

Plaintiff works in a fulltime capacity for the Defendant and his earning from the

Defendant are his primary source of income.

                                           28.

      Plaintiff’s work as a foreman for the Defendant was an integral part of the

Defendant’s business, in fact it was the very means by which the Defendant

generated revenue.

                                           29.

      Plaintiff’s work was manual in nature, and is considered blue collar worker,

which the FLSA specifically seeks to protect.




                                       Page -7-
        Case 1:21-cv-00589-MLB Document 1 Filed 02/09/21 Page 8 of 18




                                          30.

      Plaintiff during multiple weeks during the times relevant to this Complaint

was required to work overtime and worked at times eight (8) to fifteen (15) hours of

overtime during a workweek.

                                          31.

      Plaintiff was paid a flat hourly rate and had no opportunity for profit or loss

depending on his managerial and other work skills.

                                          32.

      Plaintiff provided no equipment or facility space of his own and was entirely

reliant on Defendant to provide the equipment and facility space.

                                          33.

      The Defendant dictated Plaintiff’s schedule, assign him to specific jobs, and

mandate that he report for work at specific times and dates determined by the

Defendant.

                                          34.

      Plaintiff was entitled to full pay for each hour worked and overtime pay for

each hour worked in excess of forty (40) in the workweek.




                                     Page -8-
        Case 1:21-cv-00589-MLB Document 1 Filed 02/09/21 Page 9 of 18




                                            35.

      The Defendant has not provided Plaintiff with the benefits to which he would

have been entitled if properly classified as an employee.

                                            36.

      Plaintiff has been denied worker’s compensation benefits, unemployment

benefits, etc. as a result of Defendant’s misclassification.

                                            37.

      Defendant has defrauded the federal government by failing to pay legally

required taxes for employees.

                                            38.

      Defendant has willfully failed to comply with the overtime wage provisions

of the FLSA, 29 U.S.C. §207, specifically, by misclassifying Plaintiff as an

independent contractor and failing to pay Plaintiff the overtime premium.

                                            39.

      Defendant knowingly, intentionally, willfully and recklessly failed to pay the

Plaintiff in conformity with the requirements of the FLSA.




                                       Page -9-
       Case 1:21-cv-00589-MLB Document 1 Filed 02/09/21 Page 10 of 18




                                           40.

      As a result of the Defendant’s violation of the FLSA, Plaintiff has suffered

damages by failing to receive compensation due in accordance with the FLSA,

resulting in substantial unpaid overtime wages.

                                           41.

      Plaintiff is entitled to the amount of unpaid wages and is also entitled to

recover an additional equal amount as liquidated damages pursuant to the FLSA and

prejudgment and post judgment interest.

                                           42.

      Defendant has not made a good faith effort to comply with the FLSA.

                                           43.

      Plaintiff is entitled to an award of attorneys’ fees under the FLSA.

                                           44.

      Plaintiff has no plain, adequate or complete remedy to redress the allegation

contained herein and this suit for lost wages, back-pay, and declaratory judgment

and injunctive relief is the only avenue to secure adequate relief.

                                           45.

      Defendants has failed to keep accurate time records for the Plaintiff in

conformity with the FLSA.


                                      Page -10-
       Case 1:21-cv-00589-MLB Document 1 Filed 02/09/21 Page 11 of 18




                                          46.

      Defendant has failed to properly post the Department of Labor wage and hour

notices in conspicuous places as required by 29 C.F.R. §516.4.

                                          47.

      Defendant has willfully failed to comply with the overtime provisions of the

FLSA, 29 U.S.C. §207, specifically, by failing to pay for the premium overtime rate

for those hours suffered over forty (40) hours.

                                          48.

      Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendant has had a uniform policy and practice of consistently

failing or refusing to fully compensate its employees for all time worked at overtime

premium wages.

                                          49.

      For at least three (3) years, Defendants have been aware of the requirements

of the FLSA, the Department of Labor’s regulations, and its own violations of the

FLSA. Despite this knowledge, Defendants failed to pay the amount of pay as

required by law.




                                     Page -11-
          Case 1:21-cv-00589-MLB Document 1 Filed 02/09/21 Page 12 of 18




                                         50.

      As a result of the Defendant’s violation of the FLSA, Plaintiff has suffered

damages by failing to receive compensation due in accordance with the FLSA.

                                         51.

      Plaintiff is entitled to the amount of unpaid wages and is also entitled to

recover an additional equal amount as liquidated damages pursuant to the FLSA and

prejudgment interest.

IV.   COUNT ONE: CLAIM FOR FEDERAL DAMAGES DUE TO
      MISCLASSIFICATION UNDER 26 U.S.C § 7434 AND 29 USC § 1001,
      et seq.

                                         52.

      Plaintiff incorporates by reference paragraphs 1 – 51 as if fully set forth

herein.

                                         53.

      By misclassifying Plaintiff as an independent contractor, Defendant willfully

filed fraudulent 1099 information returns under 26 U.S.C. § 7434, with respect to

payments purported to be made to Plaintiff.

                                         54.

      Defendant’s fraudulent information returns regarding Plaintiff was willful

because Plaintiff repeatedly asked Defendant to remedy the misclassifications;


                                    Page -12-
          Case 1:21-cv-00589-MLB Document 1 Filed 02/09/21 Page 13 of 18




Defendant knew that the Plaintiff was wrongfully misclassified, and Defendant

refused to correct the misclassification during times relevant.

      WHEREFORE, Plaintiff prays that this Honorable Court enter judgment in

favor for:

      A.      Plaintiffs seek $5,000 for each year Defendants filed such fraudulent

              1099 information returns, or, if greater, Plaintiff’s actual damages,

              including, inter alia, loss of benefits, loss of tax contributions,

              unemployment payments, costs of this action; and attorney’s fees;

      B.      Plaintiffs further seeks ERISA damages and attorney’s fees under 29

              U.S.C. § 1132 for denial of benefits to which he would have been

              entitled if not willfully misclassified; and

      C.      Such other legal and equitable relief including but not limited to, any

              injunctive and/or declaratory relief, to which they may be entitled.

V.    COUNT TWO: CLAIM FOR OVERTIME WAGES

                                            55.

      Plaintiff incorporates by reference paragraphs 1 – 56 as if fully set forth

herein.




                                       Page -13-
        Case 1:21-cv-00589-MLB Document 1 Filed 02/09/21 Page 14 of 18




                                          56.

       Plaintiff worked over forty (40) hours per week during the course of his

employment with the Defendant.

                                          57.

       Defendant wrongfully failed to pay Plaintiff at the time and one-half overtime

rate of pay for any of those overtime hours.

                                          58.

       Defendant has willfully and knowingly violated the provisions of the FLSA.

WHEREFORE, Plaintiff prays that this Honorable Court enter judgment in favor

for:

       A.    Payment of all wages Plaintiff should have received under the FLSA,

             but for Defendant’s willful violation;

       B.    Payment of an equal amount of liquidated damages pursuant to the

             FLSA;

       C.    Such other legal and equitable relief including but not limited to, any

             injunctive and/or declaratory relief, to which they may be entitled; and

       D.    All reasonable costs and attorneys’ fees pursuant to the FLSA.




                                     Page -14-
          Case 1:21-cv-00589-MLB Document 1 Filed 02/09/21 Page 15 of 18




      V.      COUNT THREE: BREACH OF CONTRACT CLAIM

                                         59.

      Plaintiff incorporates by reference paragraphs 1 – 58 as if fully set forth

herein.

                                         60.

      Plaintiff and Defendant entered into a binding written contract regarding

Plaintiff’s employment (“Agreement”).

                                         61.

      The Agreement provided that the Defendant would pay Plaintiff for each hour

worked at an agreed upon hourly wage.

                                         62.

      Plaintiff provided the Defendant with legal consideration pursuant to the

Agreement.

                                         63.

      The Defendant changed the Plaintiff’s payrate without notice or agreement

from the Plaintiff.

                                         64.

      Plaintiff complied with all conditions precedent and other requirements of the

Agreement.


                                    Page -15-
       Case 1:21-cv-00589-MLB Document 1 Filed 02/09/21 Page 16 of 18




                                          65.

      The Defendant breached Plaintiff’s Agreement by failing to pay Plaintiff the

agreed upon hourly rate.

                                          66.

      As a result of Defendant’s breach, Plaintiff is entitled to damages.

                                          67.

      Defendant has been stubbornly litigious and has caused the Plaintiff

unnecessary trouble and expense so as to allow the Plaintiff to recover his reasonable

attorney’s fees and expenses incurred in bringing this action pursuant to O.C.G.A.

§13-6-11.

                                          68.

      Plaintiff is entitled to interest on any sums recovered on account of a breach

of contract until the recovery pursuant to O.C.G.A. §§7-4-2; 13-6-11; 13-6-13.

       WHEREFORE, Plaintiffs pray that this Honorable Court enter judgment in
favor for:

   A. Damages for Breach of Contract, interest as provided by law and such other

      and further relief as this court deems just and proper;

   B. Pre-judgment interest pursuant to O.C.G.A. §§7-4-2;

   C. Such other legal and equitable relief including but not limited to, any

      injunctive and/or declaratory relief, to which they may be entitled; and

                                      Page -16-
    Case 1:21-cv-00589-MLB Document 1 Filed 02/09/21 Page 17 of 18




D. All reasonable costs and attorneys’ fees pursuant to O.C.G.A. §13-6-11.

Respectfully submitted, this 9th day of February, 2021.

                                   Attorneys for Plaintiff

                                   MARTIN | DEMELFI, LLC

                                   /s/ Nicholas P. Martin
                                   Nicholas P. Martin, Esq.
                                   Georgia Bar No. 168722
                                   nmartin@martin-demelfi.com
                                   Frank DeMelfi, Esq.
                                   Georgia Bar No. 320128
                                   fdemelfi@martin-demelfi.com
                                   1742 Mount Vernon Road
                                   Suite 300
                                   Dunwoody, Georgia 30338
                                   Phone: (770) 450-6155




                                 Page -17-
          Case 1:21-cv-00589-MLB Document 1 Filed 02/09/21 Page 18 of 18




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTH DISTRICT OF GEORGIA
                           ATLANTA DIVISION

EDWARD CHILDS,                 )
                               )
     PLAINTIFF,                )
                               )
v.                             )            CIVIL ACTION NO.:
                               )
ALL-N-1 SECURITY               )            JURY TRIAL REQUESTED
SERVICES, INC.,                )
                               )
     DEFENDANT.                )
_______________________________)

      CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1D

      The undersigned certifies that the foregoing COMPLAINT has been

prepared using 14-point Times New Roman font in compliance with Local Rule

5.1(C).

   Respectfully submitted, this 9th day of February, 2021.

                                      Attorneys for Plaintiff

                                      MARTIN | DEMELFI, LLC

                                      /s/ Nicholas P. Martin
                                      Nicholas P. Martin, Esq.
                                      Georgia Bar No. 168722
                                      nmartin@martin-demelfi.com
                                      Frank DeMelfi, Esq.
                                      Georgia Bar No. 320128
                                      fdemelfi@martin-demelfi.com


                                    Page -18-
